             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




LILIAN MICHELSON,                   CV 18-9558 DSF (GJSx)
     Plaintiff,
                                    Order DENYING Motion to
                v.                  Remand (Dkt. No. 10)

GARFIELD BEACH CVS LLC,
et al.,
       Defendants.



   Defendant removed this case based on diversity jurisdiction.
There is no dispute that Plaintiff made a demand of more than
$75,000 prior to removal. Plaintiff has moved to remand this case
after reducing her demand below the $75,000 jurisdictional
threshold. The Court deems this matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.
The hearing set for February 11, 2019 is removed from the Court's
calendar.

   It is well-established that a reduction in the amount demanded
does not divest a federal court of jurisdiction over a diversity case.
St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294
(1938). The motion to remand is DENIED.
  IT IS SO ORDERED.


Date: February 5, 2019       ____________________________
                             ___________________________
                             Dale
                             D l SS. Fi
                                     Fischer
                                         h
                             United States District Judge




                         2
